Determination unanimously confirmed, and petition dismissed without costs. Memorandum: Petitioner, a school psychologist, brought a CPLR article 78 proceeding seeking to annul his termination by the Buffalo Board of Education. At a hearing pursuant to Education Law § 3020-a, the Hearing Panel heard testimony regarding petitioner’s neglect of his professional duties, as well as his insubordination and conduct unbecoming a teacher. Reviewing the testimony and documentary evidence, we find that the Panel’s determination of petitioner’s guilt is supported by substantial evidence (CPLR 7803 [4]) and the penalty of termination was not “so disproportionate to the offense as to be *532shocking to one’s sense of fairness” (Matter of Pell v Board of Educ., 34 NY2d 222, 237). (Article 78 proceeding transferred by order of Supreme Court, Erie County, Kubiniec, J.) Present —Dillon, P. J., Callahan, Boomer, Balio and Davis, JJ.